Name: Commission Regulation (EEC) No 1509/91 of 4 June 1991 amending Regulation (EEC) No 3879/90 laying down rules for implementing the import arrangements applicable to products falling within CN codes 0714 10 10, 0714 10 91 and 0714 10 99, originating in Thailand and exported from that country in 1991, 1992, 1993 and 1994
 Type: Regulation
 Subject Matter: trade policy;  Asia and Oceania;  tariff policy;  plant product
 Date Published: nan

 No L 141 /14 Official Journal of the European Communities 5. 6 . 91 COMMISSION REGULATION (EEC) No 1509/91 of 4 June 1991 amending Regulation (EEC) No 3879/90 laying down rules for implemeting the import arrangements applicable to products falling within CN codes 0714 10 10 , 0714 10 91 and 0714 10 99, originating in Thailand and exported from that country in 1991 , 1992, 1993 and 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to certain products falling within CN codes 0714 10 and 0714 90 and coming from certain third countries ('), as last amended by Regulation (EEC) No 3842/90 (2), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (3), as last amended by Regulation (EEC) No 3577/90 (4), and in particular Article 12 (2) thereof, Whereas Commission Regulation (EEC) No 3879/90 (*) lays down the detailed rules for implementing Regulation (EEC) No 430/87 as regards imports of manioc origina ­ ting in Thailand from 1991 to 1994 ; Whereas Annex I to that Regulation contains the specimen Thai export certificate to be used from 1 July 1991 ; Whereas, owing to the administrative difficulties encoun ­ tered by the Thai authorities, that date should be post ­ poned by one month ; Whereas contacts with the Thai authorities in the frame ­ work of the EEC-Thailand Cooperation Agreement concerning the production and marketing of and trade in manioc result in a change being required in the export certificate ; whereas the document in Annex I to Regula ­ tion (EEC) No 3879/90 should accordingly be replaced by that set out in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3879/90 is hereby amended as follows : 1 . in Article 2 ( 1 ), the date '1 July 1991 ' is replaced by '1 August 1991 '; 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on 15 June 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 43, 13 . 2. 1987, p . 9 . Ã  OJ No L 367, 29 . 12. 1990, p. 8 . (3) OJ No L 281 , 1 . 11 . 1975, p. 1 . (4) OJ No L 353, 17. 12. 1990, p. 23 . 0 OJ No L 367, 29 . 12. 1990, p. 115. ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEXI ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I ORIGINALSERIAL No DEPARTMENT OF FOREIGN TRADE MINISTRY OF COMMERCE GOVERNMENT OF THAILAND EXPORT CERTIFICATE SUBJECT TO THE COOPERATION AGREEMENT SPECIAL FORM FOR MANIOC PRODUCTS UNDER CN CODES 07141010, 071410 91 , 07141099 EXPORT CERTIFICATE No EXPORT PERMIT No 1 EXp0RTER jNAME ADDRESS AND COUNTRY) 2. FIRST CONSIGNEE (NAME, ADDRESS AND COUNTRY) NAME NAME ADDRESS ADDRESS COUNTRY COUNTRY 3 . SHIPPED PER 4. COUNTRY/COUNTRIES OF DESTINATION IN EEC 5 . TYPE OF MANIOC PRODUCTS 6. WEIGHT (TONNES) 7. PACKING SHIPPED WEIGHT CN CODE 07141010 IN BULK CN CODE 071410 91 BAGS ESTIMATED NET WEIGHT CN CODE 0714 10 99 OTHERS WE HEREBY CERTIFY THAT THE ABOVEMENTIONED PRODUCTS ARE PRODUCED IN AND ARE EXPORTED FROM THAILAND DEPARTMENT OF FOREIGN TRADE DATE NAME AND SIGNATURE OF AUTHORIZED OFFICIAL AND STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE FOR USE OF EEC AUTHORITIES :